                      Case 2:20-mj-00046-jmc Document 5 Filed 04/15/20 Page 1 of 1


AO   9l (Rev. I t/11) Criminal Compl.int                                                                             u.s. titg int{;T CilUiTT


                                           UNIrpn SrerBs Drsrr.lcr Counr
                                                                   for the                                         au[fiPn     t5    PH   ]05
                                                            District of Vermont
                                                                                                                              CLERT{

                   United States of America                                                                        nY €r,4
                                                                                                                           EfPUIY CLENfi
                                                                              Case No.
                      Alaa Abdulsalam Arif                                               2i2fimj<€,-1



                            Defentua(s)


                                                    CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s)        of               March 21,2020                in the county   of              Franklin               in the
                         District   of           Vermont          , the defendant(s) violated:

              Code Section                                                      Affense Description
I   u.s.c.   S 132a(axlXAXii)                      Knowing or in reckless disregard of the fact that an alien has come b,
                                                   entered, or romains in the United States in violation of law transportrs or
                                                   moves, or attempts to transport or move, such alien Mthin the United Statas
                                                   by means of transportation or otherwise, In furtherance of such violation of
                                                   Iaw.




           This criminal complaint is based on these facts:

See attached affidavit.




          d   Continued on the attached sheet.



                                                                                                  Conpl&1hffi's sigratue

                                                                                  John Mccarghan, Bordsr Pafol Agent (lntel)
                                                                                             Pti r.d nori. drld title

Swom to before me and signed in my presence.


Date:             04t15t2020


City and state:                          Burlington, Vermont                   Honorable John M. Conroy, U.S.
                                                                                                  P   ded name and title
